Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, in claims 1 and 3, the use of “can” within the definition of variables renders the claim indefinite, because the language denoted by “can” fails to constitute a definitive limitation; it is unclear or to what extent if language denoted by “can” is optional.
	Secondly, in claim 3, the use of the “such as” language renders the claims indefinite because it is unclear if or to what extent the exemplified language further limits or modifies the generic language.
	Thirdly, in claims 4, 5, and 16, the use of the language “preferably” and “more preferably” renders the claims indefinite because it is unclear if or to what extent the preferred language further limits or modifies the less preferred language.
Fourthly, claim 6 recites the limitation "the metal based catalyst" in 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7-9, 11, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,412,054 to Milligan et al.
As to claims 1, 4, 5, 7-9, 11, and 15-16, Milligan disclose polyurethanes, suitable for use as surface coatings (instant claim 16), comprising polyisocyanates, polyols, including polyether and polyester polyols, metal based catalysts, such as dibutyltin dilaurate, and a carboxylic acid having a formula that meets that disclosed. See abstract; column 1, lines 61+; column 2; and column 3. Regarding claims 14-15, it is not seen that the term, “kit” and “binder module”, within the preamble conveys a patentable distinction; accordingly, the disclosed composition comprising the aforementioned components is adequate to meet the claim.
As to claim 13, Milligan teaches mixtures of acid components including primary and/or secondary acids such as 2-hexenoic acid, soybean oil, linseed oil are also added to the coating composition.  See Column 3, lines 4-19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,412,054 to Milligan et al.
Milligan et al. disclose polyurethanes, suitable for use as surface coatings, comprising polyisocyanates, polyols, including polyether and polyester polyols, metal based catalysts, such as dibutyltin dilaurate, and a carboxylic acid having a formula that meets that disclosed. See abstract; column 1, lines 61+; column 2; and column 3.
Regarding claims 10 and 12, though the reference fails to recite the weight percent amounts of each component, the reference discloses within column 3, lines 35-38 that the acid is used in an amount of 4 to about 15 weight percent of the total reaction mixture. Accordingly, since the catalyst would be expected to be used in a relatively minor amount, and since the disclosed amount of acid must allow for a preponderance of the other reactants, and in view of the breadth of applicants’ claimed ranges for the polyisocyanate and polyol, the position is taken that it would have been obvious to formulate compositions having relative amounts of components that satisfy the claimed weight percent contents.
Regarding claim 14, though the reference fails to disclose the claimed kit, the reference does disclose within column 3, lines 50-61 that the polymer is prepared by initially charging the active hydrogen components to a reaction vessel and then charging the polyisocyanate. Accordingly, the position is taken from this teaching that it would have been obvious to hold the active hydrogen components as one part and the isocyanate component as a separate part; thereby rendering the claimed kit comprising the claimed modules prima facie obvious.
Regarding claim 13, Milligan teaches mixtures of acid components including primary and/or secondary acids such as 2-hexenoic acid, soybean oil, linseed oil are also added to the coating composition.  See Column 3, lines 4-19.  Milligan teaches chemists skilled in the coating art generally know how to determine the amount of drying oil that is needed to obtain the desired flexibility.  See column 3, lines 42-49.  Therefore, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. 

Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,412,054 to Milligan et al. in view of U.S. Patent No. 4,788,083 to Dammann et al.
As to claims 2-3 and 6, Milligan et al. disclose polyurethanes, suitable for use as surface coatings, comprising polyisocyanates, polyols, including polyether and polyester polyols, metal based catalysts, such as dibutyltin dilaurate, and a carboxylic acid having a formula that meets that disclosed. See abstract; column 1, lines 61+; column 2; and column 3.
Milligan does not teach a complexing agent.
Dammann discloses an activatable catalyst which is effective for the reaction of a hydroxy compound and an isocyanate wherein the catalyst comprises dibutyltin dilaurate (same as Milligan) and a mercapto complexing agent, such as mercaptopriponic acid, trimethylolpropane trithioglycolate, thioacetic acid (See  Table 1) in a mol ratio of complexing agent to metal ranges from 2:1 to 500:1. See abstract; column 8, line 60.
At the time of filing it would have been obvious to add the complexing agent of Dammann to the coating composition of Milligan to provide a unique delayed-action, self-catalyzed coating without the use of heat.  See column 1, lines 58-67; Example VI.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763